DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
2.	In response to communications filed on 8/31/2021, no claims are cancelled; claims 1, 18 and 35 have been amended, and no new claims have been added. Therefore, claims 1-35 are still presently pending in the application.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,210,279. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims pertain to a user interface for selecting a plurality of data sets, searching .

Current application 16/278727
Parent Patent No. 10,210,279
Claim 1:
A method for differentiating two or more data sets having common data set identifiers, said method comprising the steps of: 

selecting in a user interface of a file system a plurality of data sets comprising one or more data elements, and edges, wherein a root node of each of the data sets represents a file from a first directory of the file system and each root node has an associated value comprising a data set identifier in a form of a filename and the edges represent second directories that are subdirectories to the first directory and each edge comprises an identifier in a form of a name corresponding to the subdirectories;



searching the plurality of data sets and identifying in said selected and retrieved plurality of data sets a group of said data sets of two or more files having a duplicate data set identifier in the form of a filename for each of the two or more files; 

comparing each data set in said group with each other data set in said group so as to identify one or more differentiating characteristics between said data sets in said group starting with the root node of each data set and down the edges to nodes at an end of each edge in a breadth first traversal; 

associating difference data representing one or more of said identified differentiating characteristics with the 






presenting in the user interface to the file system a predetermined number of a highest scored differentiating characteristics so as to enable an end user to differentiate between the files having common file names.
Claim 1:
A method for differentiating two or more data sets having common data set identifiers, said method comprising the steps of: 

selecting in a user interface to a file system by a data differentiator module executing in memory of a computer, a plurality of data sets comprising one or more data elements, each said data set being associated with a data set identifier, the data sets being organized as different nodes of a hierarchical data structure; 







searching the retrieved plurality of data sets and identifying in said selected and retrieved plurality of data sets a group of said data sets of two or more files having a duplicate data set identifier in the form of a filename for each of the two or more files; 

comparing each data set in said group with each other data set in said group so as to identify one or more differentiating characteristics between said data sets in said group; 




associating difference data representing one or more of said identified differentiating characteristics with the 





















presenting in the user interface to the file system a predetermined number of a highest scored differentiating characteristics so as to enable an end user to differentiate between the files having common file names.

Claims 2-17
Claim 18:
An apparatus for differentiating two or more data sets having common data set identifiers, said apparatus comprising a computer and being operable when executed in memory of the computer to: 


select a plurality of data sets comprising one or more data elements, and edges, wherein a root node of each of the data sets represents a file from a first directory of the file system and each root node has an associated value comprising a data set identifier in a form of a filename and the edges represent second directories that are subdirectories to the first directory and each edge comprises an identifier in a form of a name corresponding to the subdirectories; 

search the plurality of data sets and identify in said selected and retrieved plurality of data sets a group of said data sets of two or more files having a duplicate data set identifier in the form of a filename for each of the two or more files;

compare each data set in said group with each other data set in said group so as to identify one or more differentiating characteristics between said data sets in said group starting with the root node of each data set and down the edges to nodes at an end of each edge in a breadth first traversal; 

associate difference data representing one or more of said identified differentiating characteristics with the corresponding data set so as to provide one or more differentiators between two or more of data sets of said group and display in the user interface to the file system the one or more differentiators, wherein the identified differentiating characteristics include a first type of differentiating characteristic describing whether any one of the plurality of data sets comprise one or more non-common edges representing non-common directories in the filePage 6 of 14Docket No. GB920090034US02 Application No. 16/278,727system, a second type of differentiating characteristic describing whether the plurality of data sets comprise file types in common having non-common file names, or a third type of differentiating characteristic whether any of the plurality of data sets comprise a non-common property representing a file type not in common with remaining data sets of the plurality of data sets; 


score said identified differences in accordance with a data differentiator rule set comprising a set of rules that apply different scores to predetermined types of differentiating characteristics of the data elements that make up each data set, wherein the first type of differentiating characteristic is scored highest and the third type of differentiating characteristic is scored lowest; and, 




present in the user interface to the file system a predetermined number of a highest scored differentiating characteristics so as to enable an end user to differentiate between the files having common file names.
Claim 18:
An apparatus for differentiating two or more data sets having common data set identifiers, said apparatus comprising a computer and being executed in memory of the computer to: 


select in a user interface to a the system a plurality of data sets comprising one or more data elements, each said data set being associated with a data set identifier, the data sets being organized as different nodes of a hierarchical data structure; retrieve the selected plurality of data sets from the file system; 





search the retrieved plurality of data sets and identify in said selected and retrieved plurality of data sets a group of said data sets of two or more files having a duplicate data set identifier in the form of a filename for each of the two or more files; 

compare each data set in said group with each other data set in said group so as to identify one or more differentiating characteristics between said data sets in said group; 




associate difference data representing one or more of said identified differentiating characteristics with the corresponding data set so as to provide one or more differentiators between two or more of data sets of said group and display in the user interface to the file system the one or more differentiators; 



















score said identified differences in accordance with a data differentiator rule set comprising a set of rules that apply different scores to predetermined types of differentiating characteristics of the data elements that make up each data set, the scores being determined in dependence on a type of a given one of the differentiating characteristics and a depth in the hierarchical data structure at which the given one of the differentiating characteristics is located; and 


present in the user interface to the file system a predetermined number of a highest scored differentiating characteristics so as to enable an end user to differentiate between the files having common the names.
Claims 19-34
Claims 19-34
Claim 35:
A computer program comprising a non-transitory computer usable medium storing program code means adapted to perform a method of differentiating two or more data sets having common data set identifiers, the program code comprising: 



computer readable program code for selecting in a user interface to a file system, a plurality of data sets comprising one or more data elements, and edges, wherein a root node of each of the data sets represents a file from a first directory of the file system and each root node has an associated value comprising a data set identifier in a form of a filename and the edges represent second directories that are subdirectories to the first directory and each edge comprises an identifier in a form of a name corresponding to the subdirectories;

computer readable program code for searching the retrieved plurality of data sets and identifying in said selected and retrieved plurality of data sets a group of said data sets of two or more files having a duplicate data set identifier in the form of a filename for each of the two or more files; 

computer readable program code for comparing each data set in said group with each other data set in said group so as to identify one or more differentiating characteristics between said data sets in said group starting with the root node of each data set and down the edges to nodes at an end of each edge in a breadth first traversal; 

computer readable program code for associating difference data representing one or more of said identified differentiating characteristics with the corresponding data set so as to provide one or more differentiators between two or more of data sets of said group and displaying in the user interface to the file system the one or more differentiators, wherein the identifiedPage 10 of 14Docket No. GB920090034US02 Application No. 16/278,727differentiating characteristics include a first type of differentiating characteristic describing whether any one of the plurality of data sets comprise one or more non-common edges representing non-common directories in the file system, a second type of differentiating characteristic describing whether the plurality of data sets comprise file types in common having non-common file names, or a third type of differentiating characteristic whether any of the plurality of data sets comprise a non-common property representing a file type not in common with remaining data sets of the plurality of data sets; 

computer readable program code for scoring said identified differences in accordance with a data differentiator rule set comprising a set of rules that apply different scores to predetermined types of differentiating characteristics of the data elements that make up each data set, wherein the first type of differentiating characteristic is scored highest and the third type of differentiating characteristic is scored lowest; and, 

computer readable program code for presenting in the user interface to the file system a predetermined number of a highest scored differentiating characteristics so as to enable an end user to differentiate between the files having common file names.
Claim 35:
A computer program product comprising a non-transitory computer medium storing computer readable program code means adapted to perform a method of differentiating two or more data sets having common data set identifiers, the computer readable program code comprising: 

computer readable program code for selecting in a user interface to a file system by a plurality of data sets comprising one or more data elements, each said data set being associated with a data set identifier, the data sets being organized as different nodes of a hierarchical data structure; 

computer readable program code for retrieving the selected plurality of data sets from the file system; 



computer readable program code for searching the retrieved plurality of data sets and identifying in said selected and retrieved plurality of data sets a group of said data sets of two or more files having a duplicate data set identifier in the form of a filename for each of the two or more files; 

computer readable program code for comparing each data set in said group with each other data set in said group so as to identify one or more differentiating characteristics between said data sets in said group; and 




computer readable program code for associating difference data representing one or more of said identified differentiating characteristics with the corresponding data set so as to provide one or more differentiators between two or more of data sets of said group and displaying in the user interface to the file system the one or more differentiators computer readable program code for scoring said identified differences in accordance with a data differentiator rule set comprising a set of rules that apply different scores to predetermined types of differentiating characteristics of the data elements that make up each data set, the scores being determined in dependence on a type of a given one of the differentiating characteristics and a depth in the hierarchical data structure at which the given one of the differentiating characteristics is located; and 

















computer readable program code for presenting in the user interface to the file system a predetermined number of a highest scored differentiating characteristics so as to enable an end user to differentiate between the files having common file names.


Allowable Subject Matter
5.	Claims 1-35 are considered allowable pending overcoming the above double patenting rejection and an updated search.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11/9/2021
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164            

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164